Hall, Judge.
The defendant assigns error on the overruling of his motion for new trial, on the general grounds, after his conviction for possessing nontax-paid liquor in violation of Code Ann. § 58-1056.
There was evidence that nontax-paid whiskey, in the same kind of containers as containers found at the defendant’s house, was found on seemingly dead-end paths beginning at the defendant’s house. The defendant made a statement at the trial, which was undisputed, that he only rented his house and the land belonged to someone else and there was another house one-fourth of a mile away rented by another tenant. There was testimony that after the whiskey was found and the defendant was arrested he said to law enforcement officers “You all caught me a little far off this time; when you catch me right I always plead guilty, but I am going to have to go to trial on this.” This incriminating admission by the defendant was also circumstantial evidence. Pressley v. State, 201 Ga. 267, 272 (39 SE2d 478); Austin v. State, 100 Ga. App. 147, 149 (110 SE2d 434); Sheffield v. State, 107 Ga. App. 610, 612 (131 SE2d 76); Ledford v. State, 215 Ga. 799, 805 (113 SE2d 628); Green, Georgia Law of Evidence, 534, § 246.
This case does not fall within that class of cases where the conviction was held unauthorized because the nontax-paid whiskey was so located that others than the defendant might equally have had access to it. Harris v. State, 86 Ga. App. 607 (71 SE2d 861); Walker v. State, 90 Ga. App. 183 (82 SE2d 258). All the facts and circumstances in evidence, including the defendant’s admission, supported the conviction.

Judgment affirmed.


Nichols, P. J., and Bussell, J., concur.

James I. Parker, for plaintiff in error.
Wayne W. Gammon, Solicitor, contra.